Citation Nr: 1402020	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right elbow disability.

2.  Entitlement to service connection for left elbow disability.


REPRESENTATION

Appellant represented by:	John B. Gately, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997, from January 2003 to February 2006, and from January 2007 to June 2007.

This appeal comes before the Department of Veteran Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the Winston-Salem, North Carolina Regional Office (RO).

By Board decision in June 2011, the issues of entitlement to service connection for right and left elbow disability, right and left knee disability and an acquired psychiatric disorder, to include anxiety, depression and posttraumatic stress disorder (PTSD), were remanded for further development.  

By rating decision in June 2013, service connection was granted for major depressive disorder and PTSD, and right and left patellofemoral syndrome.  These are full grants of those benefits sought on appeal and they are no longer for appellate consideration.  The issues of entitlement to service connection for right and left wrist disorders were remanded for further development.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board remanded this case in June 2011 for, among other reasons, a VA examination of the elbows to determine whether the appellant had a chronic disorder of the elbows, and whether it was at least as likely as not related to elbow symptoms he complained of in service.  Service treatment records reflect that the appellant was seen for complaints of pain affecting both elbows in July 2007.

A VA examination was performed in August 2011 whereupon the examiner noted findings of crepitus, tenderness, abnormal/reduced motion, pain on light touch of the olecranon process, and pain on motion of both elbows.  X-rays were performed that were interpreted as showing no osseous abnormality.  It was reported that the Veteran sought follow-up every two weeks at VA for an elbow problem.  Following examination, however, the VA certified physician's assistant inexplicably found that the appellant had no chronic elbow disability, and no pathology to render a diagnosis.  The examiner stated that current X-rays were normal, that all X-ray reports found in the claims folder and electronic record were normal, and that a March 2009 X-ray referenced by the Board in the 2011 remand, reported to be indicative of elbow spurring, was not found.  

The Board finds, however, that the examiner's opinion is clearly deficient because the significant findings of the elbows are inconsistent with the conclusion of no disability.  The examiner also did not respond to the question as to whether it was at least as likely as not that current elbow symptomatology is more likely that not of service onset.  As well, there is a March 13, 2009 VA outpatient clinic note of record that clearly reflects X-ray studies interpreted as showing mild spurring at the olecranon process.  In view of such, the Board finds that the August 2011 examination report is inadequate for adjudication purposes.  Therefore, the Veteran should be afforded another VA joints examination in this regard, to include a clinical opinion.  

Additionally, as indicated above, the examiner noted that the Veteran sought regular elbow treatment at VA.  The most recent VA outpatient records date through January 2010.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file.  Therefore, VA records dating from February 2010 to the present should be requested and associated with the claims folder or Virtual VA.


Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from February 2010 to the present and associate them with the claims folder.

2.  Schedule the Veteran for an appropriate VA examination of the right and left elbows by an appropriate clinician (preferably by one who has not seen him previously).  The claims folder and access to Virtual VA must be made available to the examiner for review prior to examination.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  X-rays of the right and left elbows must be performed.  After reviewing the claims folder and examining the Veteran, the examiner should provide a diagnosis, and an opinion as to whether it is at least as likely as not (a 50 percent or better probability) any current right and left elbow disability is related to elbow symptoms he had in service, or are more likely of post service onset and unrelated to active duty.

The examiner must provide a full rationale for the opinion and reference the facts relied upon in reaching his or her conclusions.  If, for instance, there are abnormal physical findings as reported in 2011, yet no diagnosis made, a clinical explanation should be provided.

3.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

4.  After taking any further development deemed appropriate, readjudicate the issues.  If a benefit sought is not granted, provide the appellant a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




